DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
Previous claim rejection made under 35 U.S.C.101 as indicated in the Office action dated September 20, 20221 is withdrawn in view of further consideration. 
Previous claim rejections made under 35 U.S.C. 103 in view of Dinnes (US 20140245968) and Kusakari (JP58110502 A) and Levine (vitalplan.com) is withdrawn in view of amendment made to claims 1 and 3 which change the transitional phrase “comprising” to “consisting of”. 
Previous claim rejections made under 35 U.S.C. 103 in view of Dinnes, Kusakari and Levine and further in view of Amy (greengardenista.com) is withdrawn for the same reason.  
New rejections are made as following: 
				 

			        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nguyen et al. (US 5017397, May 21, 1991) (“Nguyen” hereunder).
Amended claim 1 is directed to an animal deterrent composition consisting of a mixture of extracted rosemary oil and extracted rosemary solids which are separated from antioxidant components by use of supercritical carbon dioxide extraction.  The phrase “animal deterrent” is a preamble as it denotes the intended purposes or use of the claimed product and does not render any structural limitation.  See MPEP 2111.02, I.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 
Nguyen teaches improved antioxidant rosemary herbs that the identified four of the active antioxidants of rosemary include rosmanol, carnosol, rosmaridiphenol and rosmariquinone.  See col. 1, lines 55 – 60.  The reference teaches that the supercritical carbon dioxide extraction method of rosemary separates antioxidant compounds from volatile aromatic and flavor components (e.g., oleoresin) with the best results of obtaining the antioxidant compounds with unwanted flavor or odours to them over previously known processes.  See col. 2, line 65- col. 3, line 18.  The reference states, “[w]hen practiced in the preferred form, the process simultaneously provides a valuable essential oil by-product thereby enhancing the economics of the process”, which suggests utilizing the flavor and aromatic components for their known purposes. See col. 3, lines 14 – 17.  In this case, since such by-product refers to the separated rosemary essential oil and solid; these substances are capable and suitable for use as an “animal deterrent” composition and meets the present claim limitation. 


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claims 1 and 2 as above, and further in view of Dinnes (US 20140245968 A1, published on September 4, 2014) and Levine (“Whole herb vs. herbal extract: Which is better?”, vitalplan.com, March  2, 2018).
Nguyen fails to teach a sachet comprising the essential oil by-product.  
Given the suggestion of Nguyen to use the “valuable essential oil by-product” of the extraction of rosemary leaves which contain the volatile aromatic and flavor components to enhance economy and process, one of ordinary skill in the art would have been obviously motivated to look to prior arts such as Dinnes to ways to utilize such product.  Since Dinnes teaches that the plant and the essential oil are useful as animal deterrent due to the particular rosemary scent and also discloses a breathable sachet or pouch for housing the herb and the essential oil, one of ordinary skill in the art would have been obviously motivated to use the essential oil by-product of the Nguyen process and make to a pouch housing the product. Nguyen suggests that the essential oil by-product has the odorous volatile and flavor components in a collected and concentrated form, and since it is also generally well known that that dried 
While Dinnes teaches additional herb essential oils and herbs, omission of an element and its function is prima facie obvious if the function of the element is not desired.  See MPEP 2144, II A. In this case, since Dinnes establishes that the use of rosemary alone as a cat-repellant, excluding other components if not desired would have been prima facie obvious. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Dinnes as applied to claims 1 and 3 as above, and further view of Amy (“Natural cat repellent: a natural way to keep away stray cats”, www.greengardenista.com, July 28, 2008, cited in IDS).
Nguyen and Dinnes fail to teach or suggest the weight ratio of the solid extract and the oil extract as defined in the present claims. 
Amy teaches placing rosemary plants in the area to keep away and protect from cats.  The reference also suggests placing a cotton ball soaked with rosemary essential oil or dabbing hard surfaces with the oil for “problem areas, or for repeat offenders”.  See How to make it work for you. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Given the teachings of adding rosemary oil to dried solid source of the herb in Dinnes, it would have been obvious to one ordinary skill in the art in before the time of filing of the present application to find suitable amounts of the components to make an optimal product.  In view of the teachings in Amy to use rosemary essential oil in an amount to enhance and strengthen the repellent effects but not to stain the surroundings (e.g., sachet), discovery of the optimal amount of the rosemary oil by routine experimentations would have taken no more than ordinary skill in the art. 


Response to Arguments
Applicant's arguments filed on January 19, 2022 have been fully considered but they are not persuasive. 
Applicant urges the examiner to acknowledge that the claimed product has a demonstrated improved function compared to the natural counterpart as it has a longer lasting deterrent effect.  However, it is well known that extracts are more potent than the natural herb (Levine) and using the essential oil of rosemary is commonly used to deter “repeated offenders” (Amy), which implies the potency of the essential oil.  Nguyen also teaches and suggests that the by-product of the supercritical extraction method of rosemary has volatile odorous materials.  It is viewed that the strong odorous property 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617